

Exhibit 10.9
 
EG&G TECHNICAL SERVICES
 
RETIREMENT PLAN
 
Restated as of January 1, 2007
 


 


 




 
 





--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
ARTICLE I DEFINITIONS
 
ARTICLE II PARTICIPATION
 
ARTICLE III SERVICE
 
ARTICLE IV ELIGIBILITY FOR AND AMOUNT OF PENSION
 
ARTICLE V PAYMENT OF RETIREMENT INCOME
 
ARTICLE VI CONTRIBUTIONS
 
ARTICLE VII ADMINISTRATION OF PLAN
 
ARTICLE VIII MANAGEMENT OF FUNDS
 
ARTICLE IX TOP-HEAVY PROVISIONS
 
ARTICLE X RETIREE HEALTH PLAN ACCOUNT
 
ARTICLE XI AMENDMENT, MERGER AND TERMINATION
 
ARTICLE XII MISCELLANEOUS PROVISIONS
 
APPENDIX A
 


 


 


 
 
 





--------------------------------------------------------------------------------






EG&G TECHNICAL SERVICES, INC.
 
EMPLOYEES RETIREMENT PLAN
 
INTRODUCTION
 
Effective as of August 20, 1999, EG&G Technical Services, Inc. adopts the EG&G
Technical Services, Inc. Employees Retirement Plan as a program for providing
retirement income and other benefits for the benefit of certain of its employees
and their beneficiaries.
 
It is intended that this Plan and the trust used to provide benefits hereunder
shall at all times be qualified and tax-exempt within the meaning of Sections
401(a) and 501(a) of the Internal Revenue Code of 1986, as now in effect or
hereafter amended, and any other applicable provisions of law.
 
The Plan is a successor to the EG&G, Inc. Employees Retirement Plan, as it
related to employees and former employees of the Technical Services Division of
EG&G, Inc. (the “Prior Plan”).
 
Except as specified herein, the provisions of the Plan as contained herein shall
apply only to those persons who are in the service of the Employer (as defined
herein) on or after August 20, 1999 or who were participants in the Prior Plan
immediately prior thereto.
 
This Plan is amended and restated as of January 1, 2007.
 


 


 
 
 




1

--------------------------------------------------------------------------------






EG&G TECHNICAL SERVICES, INC.
 
EMPLOYEES RETIREMENT PLAN
 
ARTICLE I

DEFINITIONS
 

1.1  
“Accrued Benefit” means, as of any date of determination, the normal Retirement
Income computed under Section 4.1.

 

1.2  
“Annuity Starting Date” means the first day of the month for which Retirement
Income benefits are paid as an annuity or in any other form.

 

1.3  
“Average Earnings” means with respect to periods of Credited Service the average
annual Earnings of a Participant during the five consecutive years of his
Credited Service in the last 10 years of his Credited Service immediately
preceding or ending with his Separation from Service affording the highest such
average, or during the actual period of his Credited Service if less than five
consecutive years; provided, however, Credited Service after December 31, 2003
shall not be taken into account for this purpose. A Participant’s Earnings shall
be annualized for any Computation Period in which he receives credit for some
portion, but less than a full year, of Credited Service.”

 

1.4  
“Beneficiary” means the person or persons named by a Participant by written
designation filed with the Plan Administrator to receive payments after the
Participant’s death.

 

1.5  
“Board of Directors” means the board of directors of the Company.

 

1.6  
“Break in Service” means a Computation Period in which a Participant completes
no more than 500 Hours of Service. Hours of Service shall be recognized for a
“permitted leave of absence” or a “maternity or paternity leave of absence”
solely for purposes of determining whether an Employee has incurred a Break in
Service.

 
A “permitted leave of absence” means an unpaid, temporary cessation from active
employment with the Employer pursuant to a nondiscriminatory policy established
by the Plan Administrator.
 


 
 




2

--------------------------------------------------------------------------------




A “maternity or paternity leave of absence” means an absence from work for any
period by reason of the Employee’s pregnancy, birth of the Employee’s child,
placement of a child with the Employee in connection with the adoption of such
child, or any absence for the purpose of caring for such child for a period
immediately following such birth or placement. The Hours of Service credited for
a “maternity or paternity leave of absence” shall be those that would normally
have been credited but for such absence, or, in any case in which the Plan
Administrator is unable to determine such hours normally credited, eight Hours
of Service per day. For this purpose, Hours of Service shall be credited for the
12-month period in which the absence from work begins if such credit is
necessary to prevent the Employee from incurring a Break in Service, or in the
immediately following 12-month period.
 

1.7  
“Code” means the Internal Revenue Code of 1986, as now in effect or hereafter
amended.

 

1.8  
“Company” means EG&G Technical Services, Inc. and any successor thereto.

 

1.9  
“Computation Period”, except as provided below, means the calendar year. The
“Computation Period” for determining eligibility under Section 2.1(b) means the
12-month period beginning on an Employee’s Employment Commencement Date or
Reemployment Commencement Date, if applicable, and anniversaries thereof.

 

1.10  
“Covered Contract” means a contract that the Employer enters directly into with,
or a subcontract by which the Employer enters indirectly into a contract with,
the federal government or an agency or instrumentality thereof, the latter
through another entity that has entered directly into such contract.

 

1.11  
“Covered Contract Employee” means an Employee whose service with the Employer,
at the relevant time, is primarily devoted to work under a Covered Contract and
who works at a location listed below.

 


Effective Date
Location
Bargaining Representative or Employer Unit
 
Huntsville, Alabama
International Brotherhood of Electrical Workers Local No. 558
 
San Antonio, Texas
MSSA (KDC)
 
Bloomington, Indiana
Crane, Indiana
09/01/2001
Wallops Island, Virginia
Wallops Island
09/18/2000
Johnston Atoll
Johnston Island
09/01/2000
Warner Robins, Georgia
Warner Robins
08/13/2000
Barstow, California
Barstow
02/01/2000
San Antonio, Texas
Randolph Air Force Base
08/20/1999
Huntsville, Alabama
Bricklayers & Allied Craftworkers Local 15



 

1.12  
“Credited Service” means service recognized for purposes of computing the amount
of any benefit, determined as provided in Section 3.2.

 

1.13  
“Disability” means a Participant’s physical or mental condition, as determined
by the Social Security Administration, that renders him eligible to receive
disability benefits under Title II of the Social Security Act, as amended from
time to time. The Plan Administrator will apply the provisions of this Section
1.13 in a nondiscriminatory, consistent and uniform manner.

 

1.14  
“Earnings” means a Participant’s regular base salary or wages from the Employer,
including salary deferrals under any salary reduction agreement under Section
125, 402(g)(3) or 457 or, effective January 1, 2001, Section 132(f)(4) of the
Code, commissions and severance pay, but excluding any bonuses, overtime
payments, incentive pay, reimbursements or other expense allowances or other
adjustments, fringe benefits and any other type of special or nonrecurring pay.

 
Effective January 1, 2002, the annual Earnings of each Participant taken into
account for all Plan purposes shall not exceed $200,000, as adjusted by the
Secretary of the Treasury for increases in the cost of living in accordance with
Code Section 401(a)(17)(B). The cost-of-living adjustment in effect for a
calendar year applies to any period, not exceeding 12 months, over which
Earnings are determined (the “determination period”) beginning in such calendar
year. If a determination period consists of fewer than 12 months, the limit
referred to above will be multiplied by a fraction, the numerator of which is
the number of months in the determination period and the denominator of which is
12.
 
For purposes of determining a Participant’s benefit accruals in a Plan Year
beginning after December 31, 2001, Earnings for a determination period beginning
prior to January 1, 2002 shall not exceed $200,000.
 

1.15  
“Effective Date” means August 20, 1999.

 

1.16  
“Eligible Employee” means any Employee of the Employer, excluding any person who
is (a) a Covered Contract Employee or (b) included in a unit of employees
covered by an agreement recognized for purposes of collective bargaining with
the Employer, provided retirement benefits have been the subject of good faith
bargaining and such bargaining does not provide for coverage under this Plan.

 

1.17  
“Employee” means any person employed by the Employer, other than an independent
contractor, who receives stated remuneration other than a pension, severance
pay, retainer or fee under contract. Employees shall also include leased
employees within the meaning of Code Section 414(n)(2) unless such leased
employees are covered by a money purchase pension plan requiring a 10 percent
contribution and such leased employees do not constitute more than 20 percent of
the recipient’s nonhighly compensated workforce, as defined in Section
414(n)(5)(C)(ii) of the Code. Notwithstanding any other provision of this Plan,
the term “Employee” shall not include any employee, independent contractor,
leased employee or other individual unless such individual is contemporaneously
treated by an Employer as an employee for purposes of this Plan (without regard
to any subsequent recharacterization or inconsistent determination made by any
person or entity or by any court, agency or other authority with respect to such
individual).

 

1.18  
“Employer” means the Company and any subsidiary or affiliated organization of
the Company that, with the approval of the Board of Directors and subject to
such considerations as the Board of Directors may impose, adopts this Plan.

 
Employer shall also mean JT3, LLC for purposes of determining a Participant’s
Earnings under Section 1.14, Credited Service under Section 3.2, Service and
Vesting Service under Section 3.1 and in determining whether a Participant has
incurred a Separation from Service under Section 1.34.
 
In determining a Participant’s Hours of Service for purposes of eligibility for
participation and entitlement to benefits under Section 1.22, in determining
whether an election to change the Limitation Year has been made in accordance
with Section 1.23, in determining whether an Employee has incurred a Separation
from Service under Section 1.34, in determining the limitations on annual
benefits under Section 4.6 and the limitation in case of dual plans under
Section 4.7 and in determining whether the Plan is Top-Heavy under Article IX,
the term “Employer” shall include any other corporation or business entity that
must be aggregated with the Employer under Section 414(b), (c), (m) or (o) of
the Code, but only for such periods of time when the Employer and such other
corporation or business entity must be aggregated as aforesaid. For purposes of
Sections 4.6 and 4.7, such definition of “Employer” shall be modified by Section
415(h) of the Code.
 

1.19  
“Employment Commencement Date” means the date on which an Employee first
performs an Hour of Service.

 

1.20  
“Equivalent Actuarial Value” means equivalent value computed on the basis of
interest at 7% per annum and the 1971 Group Annuity Mortality Table with no
loading and projected by Scale E, with a one-year age setback for the
Participant and a five-year age setback for any Beneficiary. Actuarial
equivalence for purposes of Section 4.6 shall be computed on the basis of
interest at 5% per annum and the 1983 Group Annuity Mortality Table (Unisex).
Actuarial equivalence for purposes of Section 5.1(c) and Option 4 and Option 5
of Section 5.2 shall be computed on the basis of (a) the annual rate of interest
on 30-year Treasury securities for the second calendar month preceding the first
day of the Plan Year that contains the Annuity Starting Date and (b) the
mortality table prescribed by the Secretary of the Treasury that is based on the
prevailing commissioners’ standard table, described in Section 807(d)(5)(A) of
the Code, that is used to determine reserves for group annuity contracts issued
on the date as of which present value is being determined, without regard to any
other subparagraph of Section 807(d)(5), as published in Revenue Ruling 95-6 or
any governmental ruling or publication superseding that Ruling. Effective for
distributions with Annuity Starting Dates (as defined in Section 417(f)(2) of
the Code) on or after December 31, 2002, the Mortality Table used to determine
actuarial equivalence for purposes of Section 4.6, Section 5.1(c) and Option 4
and Option 5 under Section 5.2 shall mean the Mortality Table set forth in Rev.
Rul. 2001-62.

 

1.21  
“ERISA” means the Employee Retirement Income Security Act of 1974, as now in
effect or as hereafter amended.

 

1.22  
With respect to any applicable Computation Period in determining Vesting Service
in accordance with Section 3.1 and in determining Credited Service in accordance
with Section 3.2(b), “Hour of Service” means as follows:

 

(a)  
each hour for which the Employee is paid or entitled to payment for the
performance of duties for the Employer,

 

(b)  
each hour for which an Employee is paid or entitled to payment by the Employer
on account of a period during which no duties are performed, whether or not the
employment relationship has terminated, but not more than 501 hours for any
single continuous period, and

 

(c)  
each hour for which back pay, irrespective of mitigation of damages, is either
awarded or agreed to by the Employer, excluding any hour credited under (a) or
(b).

 

(d)  
For purposes of determining Vesting Service in accordance with Section 3.1,
Hours of Service shall be determined by crediting an Employee with 190 Hours of
Service for each month in which at least one Hour of Service was credited under
subparagraphs (a), (b) or (c) above. Hours of Service under this Section 1.22(d)
shall be credited in accordance with the equivalence rules of Section
2530.200b-3 of the Department of Labor regulations.

 


 
 




3

--------------------------------------------------------------------------------




For purposes of this Section 1.22, performance of duties (i) for EG&G, Inc.
prior to the Effective Date or (ii) for EG&G Mound Technologies, Inc. in
accordance with Appendix K to the Prior Plan, shall constitute performance of
duties for the Employer.
 
No hours shall be credited on account of any period during which the Employee
performs no duties and receives payment solely for the purpose of reimbursement
for medical or medically related expenses incurred by the Employee for the
purpose of complying with unemployment compensation, worker’s compensation or
disability insurance laws. The Hours of Service credited shall be determined by
Section 2530.200b-2(b) and (c) of the Department of Labor regulations.
 

1.23  
“Limitation Year” means the calendar year, unless otherwise selected by the
Employer in a manner consistent with that described in Section 1.415-2(b)(2) of
the Treasury Regulations.

 

1.24  
“Normal Retirement Age” means the age determined in accordance with the
following table:

 


Year of Birth
Age
1937 and earlier
65
1938—1942
65 plus 2 months per year
1943—1954
66
1955—1959
66 plus 2 months per year
1960 and later
67

 

1.25  
“Normal Retirement Date” means the first day of the month next following the
month in which the Participant attains his Normal Retirement Age.

 

1.26  
“Participant” means any Eligible Employee participating in the Plan, as provided
in Article II, or any former Employee whose participation has not ceased
pursuant to Section 2.2.

 

1.27  
“Plan” means the EG&G Technical Services, Inc. Employees Retirement Plan, as set
forth herein and as amended from time to time.

 

1.28  
“Plan Administrator” means the person, persons or committee designated by the
Board of Directors to administer the Plan in accordance with Article VII. In the
absence of any such designation, the Company shall be the Plan Administrator.

 

1.29  
“Plan Year” means (a) the period commencing on the Effective Date and ending on
the next following December 31 and (b) the 12-month period commencing on each
January 1 thereafter and ending on the next following December 31.

 

1.30  
“Prior Plan” means the EG&G, Inc. Employees Retirement Plan.

 

1.31  
“Qualified Joint and Survivor Annuity” means Retirement Income described in
Section 5.1(b).“Reemployment Commencement Date” means the first date following
an Employee’s Break in Service on which the Employee again performs an Hour of
Service.

 

1.32  
“Retirement Income” means monthly payments under the Plan as provided in Article
V.

 

1.33  
“Separation from Service” means an Employee’s death, resignation or discharge
from Service with the Employer.

 

1.34  
“Service” means service with an Employer or predecessor employer recognized for
purposes of determining eligibility for participation in the Plan and
entitlement to certain benefits under the Plan, determined as provided in
Sections 1.43 and 3.1. Notwithstanding any other provision of this Plan to the
contrary, Service credit with respect to qualified military service will be
provided in accordance with Section 414(u) of the Code.

 

1.35  
“Social Security Retirement Age” means the age used as the retirement age under
Section 216(l) of the Social Security Act, applied without regard to the age
increase factor and as if the early retirement age under Section 216(l)(2) of
such Act were 62.

 

1.36  
“Social Security Tax Base” means the average (without indexing) of the Social
Security. Wage Bases in effect for each calendar year during the 35-year period
ending with the last day of the calendar year in which the Participant attains
(or will attain) Normal Retirement Age. In determining a Participant’s Social
Security Tax Base for a Plan Year, the Social Security Wage Base for all
calendar years beginning after the first day of the Plan Year is assumed to be
the same as the Social Security Wage Base in effect as of the beginning of the
Plan Year. A Participant’s Social Security Tax Base for a Plan Year after the
35-year period described in this Section shall be the Participant’s Social
Security Tax Base for the Plan Year during which the 35-year period ends. A
Participant’s Social Security Tax Base for a Plan Year prior to the 35-year
period described in this Section shall be the Social Security Wage Base in
effect at the beginning of the Plan Year. A Participant’s Social Security Tax
Base shall be automatically adjusted each Plan Year to reflect changes in the
Social Security Wage Base.

 

1.37  
“Social Security Wage Base” means the contribution and benefit base taken into
account under Section 230 of the Social Security Act.

 

1.38  
“Spouse” means the lawful spouse to whom the Participant was married on the date
Retirement Income payments commence under the Plan, or if Retirement Income
payments had not commenced, the lawful spouse to whom the Participant was
married on the Participant’s date of death.

 

1.39  
“Trust Agreement” means the agreement, as amended from time to time, entered
into between the Company and the Trustee to carry out the purposes of the Plan.

 

1.40  
“Trust Fund” means the cash or other property held by the Trustee in accordance
with the provisions of the Trust Agreement and the Plan.

 

1.41  
“Trustee” means the trustee or trustees appointed by the Company and acting in
accordance with Article VIII.

 

1.42  
“Year of Service” means a Computation Period during which an individual
completes at least 1,000 Hours of Service.

 

1.43  
“Year of Vesting Service” means a Computation Period during which Service is
recognized for purposes of determining entitlement to certain benefits under the
Plan, determined as provided in Section 3.1.

 
Whenever used herein, the masculine gender includes the feminine and the plural
shall include the singular unless the context clearly requires otherwise.
 
 
 




4

--------------------------------------------------------------------------------




PARTICIPATION
 

1.44  
Participation Requirements

 

(a)  
Every Eligible Employee on the Effective Date who was a participant in the Prior
Plan immediately prior to the Effective Date shall become a Participant in the
Plan as of the Effective Date.

 

(b)  
Every other Eligible Employee who is not already a Participant pursuant to
paragraph (a) above shall become a Participant immediately after his completion
of one Year of Service.

 

(c)  
In order to become a Participant, an Eligible Employee must complete an
enrollment form prescribed by the Plan Administrator.

 

1.45  
Events Affecting Participation

 

(a)  
An Employee’s participation in the Plan shall end when he is no longer employed
by the Employer if he is not entitled to either an immediate or a deferred
Retirement Income under the Plan. Participation shall continue and Service shall
continue to be granted while a Participant is on authorized leave of absence or
during a period while he is not an Eligible Employee but remains in the employ
of the Employer, but no Credited Service shall be counted for that period,
except as specifically provided in Article Ill and Section 4.8. Any Earnings of
such a Participant while his status is other than that of an Eligible Employee
shall be disregarded for all Plan purposes.

 

(b)  
If an Employee transfers from an employment status with an Employer other than
as an Eligible Employee and thereby becomes an Eligible Employee, he shall
become a Participant immediately after the date on which he completes the
requirements of Section 2.1. No Credited Service shall be counted for the period
of time prior to his becoming a Participant, except as specifically provided in
Article Ill and Section 4.8.

 

1.46  
Participation upon Reemployment

 
If an Employee’s participation in the Plan ends and he again becomes an Eligible
Employee, he shall again become a Participant as of his Reemployment
Commencement Date provided he has not incurred a Break in Service.
 

1.47  
Plan Closed to New Participants

 
No individual who first becomes an Eligible Employee of, is first offered
employment with or who first executes an employment agreement with the Employer
for a position as an Eligible Employee after June 30, 2003 shall be considered
or become a Participant.
 

1.48  
Participation Upon Reemployment or Transfer to an Eligible Unit After June 30,
2003

 
Notwithstanding Section 2.4, if the participation of an Eligible Employee who
was a Participant in the Plan ends or has ended and he again becomes an Eligible
Employee on or after July 1, 2003, he shall again become a Participant as of his
Reemployment Commencement Date provided he has not incurred a Break in Service.
However, if an Eligible Employee ceases or has ceased to be an Eligible Employee
prior to becoming a Participant, whether as a result of termination of
employment with the Employer or transfer to an ineligible unit, and he then
again on or after July 1, 2003 becomes an Employee or transfers back to an
eligible unit, such individual shall not be eligible to become a Participant in
the Plan.
 
  
 


 
 




5

--------------------------------------------------------------------------------




ARTICLE II
SERVICE
 

2.1  
Service and Vesting Service

 

(a)  
Except as otherwise provided in this Plan, all service with the Employer
rendered by an Employee counts as Service. A Computation Period described in
Section 1.43 counts as a full Year of Service. A Computation Period in which an
Employee completes at least 1,000 Hours of Service counts as a full Year of
Vesting Service. Except as provided in paragraph (b) below, no Vesting Service
is counted for any Computation Period in which an Employee completes less than
1,000 Hours of Service. If an Employee who has not become 100 percent vested in
accordance with Section 4.3 has a Break in Service in which the number of
consecutive one-year Breaks in Service equals or exceeds five, excluding any
Years of Vesting Service disregarded under this sentence by reason of any
earlier Break in Service, the service rendered before the Break in Service shall
be excluded from his Vesting Service.

 

(b)  
A period during which an Employee is on a leave of absence approved by the
Employer shall not be considered as a Break in Service. Under rules uniformly
applicable to all Employees similarly situated, the Employer shall credit
Vesting Service for any portion of that period of leave that is not counted as
Vesting Service under paragraph (a) of this Section, provided that the Employee
returns to Service at or before the end of such leave of absence. An Employee
who fails to return to Service at or before the end of such a leave of absence
will be considered to have incurred a Separation from Service as of the later of
(i) the last day of Service with an Employer or (ii) the date on which the
Employee’s failure to return was due to his death, Disability or retirement in
accordance with Section 4.1 or 4.2.

 
A period during which an Employee is laid off due to a reduction in work force
shall not be considered as a Break in Service. Under rules uniformly applicable
to all Employees similarly situated, the Employer shall credit Vesting Service
for the period of layoff that is not counted as Vesting Service under paragraph
(a) of this Section, provided that the Employee returns to Service within the
one-year period following the beginning of the layoff. An Employee who fails to
return to Service before the end of such one-year period will be considered to
have incurred a Separation from Service as of the last day of Service with an
Employer.
 

2.2  
Credited Service

 

(a)  
A Participant who normally works the regular full-time work week for his
Employer, whether or not considered a regular or temporary Employee by the
Employer, shall be credited with a full year of Credited Service for each
calendar year of his employment with an Employer, other than as a Covered
Contract Employee. If a Participant described in the previous sentence completes
less than a full year of Credited Service for the calendar year in which his
Employment Commencement Date or Separation from Service occurs, he shall be
credited with one-twelfth (1/12) of a year of Credited Service for each month of
employment with an Employer, rounded to the nearest month. For the calendar
month of a Participant’s Separation from Service, a Participant is credited with
the month if his Separation from Service is on or after the 15th of the month.
For the calendar month of a Participant’s Employment Commencement Date, a
Participant is credited with the month if his Employment Commencement Date is on
or before the 15th of the month. For the purpose of determining Credited Service
under this Section 3.2(a), Service shall be measured under the elapsed time
method as authorized under regulations promulgated by the Secretary of Labor.

 

(b)  
A Participant who does not normally work the regular full-time work week for his
Employer, whether or not considered a regular or temporary Employee by the
Employer, shall be credited with one-twelfth (1/12) of a year of Credited
Service for each 173-1/3 Hours of Service completed as an Employee during a
Computation Period, other than a Covered Contract Employee, described in this
paragraph (b).

 

(c)  
A Participant shall be credited with Credited Service for any period during
which he is on an approved leave of absence for medical or military reasons that
is counted as Vesting Service as provided in Section 3.1(b). The Earnings for a
period of absence that is counted as Credited Service shall be the Participant’s
rate of Earnings in effect immediately before the period of absence.

 

(d)  
A Participant who goes from normally working the regular full-time work week for
his Employer to not normally working the regular full-time work week for his
Employer and vice versa shall be credited with Credited Service for the month
depending on his or her employment status of the 15th day of the month.

 

2.3  
Restoration of Retired Participant or Other Former Employee to Service

 

(a)  
If a Participant in receipt of a Retirement Income is restored to service as an
Eligible Employee on or after his Normal Retirement Date, the following shall
apply:

 

(i)  
His Retirement Income shall be suspended for each month during the period of
restoration that constitutes a “month of suspension service” and. he shall be
granted Credited Service with respect to such periods of restoration as
otherwise provided by Section 3.2. A month of suspension service is a month in
which the Participant completes at least 40 Hours of Service with the Employer.

 

(ii)  
If the Participant’s death occurs during the period of restoration, any
Retirement Income to which he would have been entitled had he retired
immediately prior to his date of death, based on the benefit formula then in
effect and his Earnings and Credited Service before and after the period when he
was not in the service of the Employer, reduced by an amount of Equivalent
Actuarial Value to the benefits he received before the date of his restoration
to service, shall be payable to his surviving Spouse or, alternatively, any
payments under an optional benefit, if one has been elected and become
effective, shall begin.

 

(iii)  
Upon later retirement, payment of the Participant’s Retirement Income, based on
the benefit formula then in effect and his Earnings and Credited Service before
and after the period when he was not in the service of the Employer, reduced by
an amount of Equivalent Actuarial Value to the benefits he received before the
date of his restoration to service, shall begin no later than the third month
after the month in which the Participant ceases to be employed in suspension
service and shall be adjusted, if necessary, to recover Retirement Income
payments erroneously made after his restoration to service, in compliance with
Title 29 of the Code of Federal Regulations, Section 2530.203-3 in a consistent
and nondiscriminatory manner.

 

(b)  
If a Participant in receipt of Retirement Income is restored to service with the
Employer before his Normal Retirement Date, the following shall apply:

 

(i)  
His Retirement Income shall cease and any election of an optional benefit in
effect shall be void.

 

(ii)  
Any Vesting Service and Credited Service to which he was entitled at the time of
his Separation from Service shall be restored to him as of his Reemployment
Commencement Date.

 

(iii)  
Upon later retirement or termination his Retirement Income shall be based on the
benefit formula then in effect and his Earnings and Credited Service before and
after the period when he was not in the service of the Employer, reduced by an
amount of Equivalent Actuarial Value to the benefits he received before the date
of his restoration to service.

 

(iv)  
The part of the Participant’s Retirement Income upon later retirement payable
with respect to Credited Service rendered before his previous Separation from
Service shall never be less than the amount of his previous Retirement Income
modified to reflect any option in effect on his later retirement.

 

(c)  
If a Participant not in receipt of a Retirement Income or a former Participant
is restored to service without having had a Break in Service, his Vesting
Service and Credited Service shall be determined as provided in Sections 3.1,
and 3.2, and, if applicable, he shall again become a Participant as of his
Reemployment Commencement Date.

 

(d)  
If a Participant not in receipt of a Retirement Income or a former Participant
who received a single-sum settlement in lieu of his Retirement Income is
restored to service with the Employer after having had a Break in Service, the
following shall apply:

 

(i)  
The Vesting Service to which he was previously entitled shall be restored to
him, and, if applicable, he shall again become a Participant as of his.
Reemployment Commencement Date.

 

(ii)  
Any Credited Service to which the Participant was entitled at the time of his
Separation from Service that is included in the Vesting Service so restored
shall not be restored to him.

 

(iii)  
Upon later termination or retirement of a Participant whose previous Vesting
Service has been restored under this paragraph (d), his Retirement Income shall
be based on the benefit formula then in effect and his Earnings and Credited
Service after the period when he was not in the service of the Employer.

 

(e)  
If any other former Participant is restored to service with the Employer after
having had a Break in Service, the following shall apply:

 

(i)  
He shall again become a Participant as of his Reemployment Commencement Date.

 

(ii)  
The Vesting Service to which he was previously entitled shall be restored to
him, except that with respect to a former Participant who had not completed five
Years of Vesting Service, such Vesting Service shall be restored to him if the
total number of consecutive one-year Breaks in Service does not equal or exceed
five.

 

(iii)  
Any Credited Service to which the Participant was entitled at the time of his
Separation from Service that is included in the Vesting Service so restored
shall be restored to him.

 

(iv)  
If a Participant’s Credited Service has been restored under this paragraph (e),
his Retirement Income, if any, shall be based on the benefit formula then in
effect and his Earnings and Credited Service before and after the. period when
he was not in the service of the Employer.

 


 
 




6

--------------------------------------------------------------------------------




ELIGIBILITY FOR AND AMOUNT OF PENSION
 

2.4  
Normal Retirement

 

(a)  
The right of a Participant to his normal Retirement Income shall be
nonforfeitable on attainment of his Normal Retirement Age. A Participant may
retire from service on a normal Retirement Income beginning on his Normal
Retirement Date or he may postpone his retirement and remain in service after
his Normal Retirement Date.

 
If the Participant postpones his retirement, he shall be retired from service on
a normal Retirement Income beginning on the first day of the calendar month
immediately after the Employer receives his written application to retire.
 
If a Participant’s retirement is postponed beyond his Normal Retirement Date,
then he shall be granted Credited Service, as otherwise provided in this Plan,
with respect to all periods beginning on and after his Normal Retirement Date.
Such a Participant’s Retirement Income shall be determined on the basis of his
Credited Service and Earnings both before and after his Normal Retirement Date.
 
Notwithstanding the foregoing, if the Participant was not given a notice of
suspension of benefits in accordance with Section 411(a)(3)(B) of the Code, the
Participant’s Accrued Benefit as of the end of each Plan Year following his
Normal Retirement Date shall be the greater of the amount described in the
preceding sentence or the Equivalent Actuarial Value of his Accrued Benefit,
determined as of the later of his Normal Retirement Date or the end of the prior
Plan Year. If a Participant’s Accrued Benefit is actuarially increased under the
preceding sentence, such actuarial increase shall be reduced by any actuarial
increase of his Accrued Benefit under Section 5.4(b) because the Participant
remains an Employee after attaining age 70½.
 

(b)  
Effective January 1, 2004 and subject to the provisions of Section 5.1, the
normal monthly Retirement Income payable upon retirement on or after Normal
Retirement Date shall be equal to greater of (i) or (ii), where

 

(i)  
Equals the sum of (A) and (B), where

 
(A)  Equals the benefit accrued as of December 31, 2003 and determined as
one-twelfth of the sum of (1) 0.85% of the Participant’s Average Earnings
determined as of December 31, 2003, multiplied by the Participant’s Credited
Service as of December 31, 2003, plus (2) an additional 0.75% of the
Participant’s Average Earnings, determined as of December 31, 2003, in excess of
the Social Security Tax Base determined as of December 31, 2003 multiplied by
the Participant’s Credited Service as of December 31, 2003 (up to a maximum of
35 years),
 
and
 
(B)  Equals for each individual one-twelfth of the sum of the following
calculations for each calendar year beginning after December 31, 2003 that such
individual is a Participant: (1) 0.65% of the individual’s Earnings while a
Participant for such year, plus (2) an additional 0.65% of the individual’s
Earnings while a Participant for such year in excess of 50% of the Social
Security Wage Base for the applicable year, provided that for purposes of the
calculation made pursuant to this Section 4.1(b)(i)(B)(2) no Earnings of an
individual whether as a Participant or not shall be included once such
individual has completed 35 years of Credited Service.
 

(ii)  
Equals $70.83.

 

(c)  
Notwithstanding any other provision of this Plan to the contrary, the Accrued
Benefit of a Participant as determined under Section 4.1(b) shall not be less
than the Accrued Benefit of such Participant on December 31, 2003 as calculated
under the provisions of the Plan as in effect on December 31, 2003 prior to this
Amendment.

 


 
 




7

--------------------------------------------------------------------------------




Subject to the provisions of Section 5.1, the monthly normal Retirement Income
payable upon retirement on or after Normal Retirement Date of a Participant who
participated in the EG&G Mound Applied Technologies, Inc. Salaried Employees’
Pension Plan or the EG&G Mound Applied Technologies, Inc. Hourly Paid Employees’
Pension Plan (the “Mound Plans”) prior to participating in the Prior Plan prior
to September 30, 1997 shall be equal to his Accrued Benefit, subject to
adjustment as provided in this Section 4.1(c). Such Accrued Benefit shall first
be increased by adding thereto the Participant’s monthly accrued benefits under
the Mound Plans, determined in accordance with the provisions thereof in effect
on September 30, 1997. Such adjusted Accrued Benefit shall then be offset by the
Accrued Benefit attributable to service described in Section 1.22, based on
Average Earnings as of the last date of such service. The resulting adjustments
shall be indicated in Appendix A hereto.
 

(d)  
Notwithstanding any other provisions of this Plan to the contrary, no further
benefits shall accrue under the Plan for any period occurring after December 31,
2004 for any Participant who is employed at the National Radar Testing Facility
and whose terms of employment are governed by a collective bargaining agreement
between the International Association of Machinists Union and the Employer,
except as otherwise may be required by Section 416 of the Code and other
applicable laws and regulations. For Plan Years beginning on or after January 1,
2005, the benefits of any Participant described in the preceding sentence shall
be calculated as set forth in Section 4.1(b)(i) of the Plan; provided, however,
that the affected Participant’s Credited Service, Earnings and Social Security
Wage Base under Section 4.1(b)(i)(B) shall be calculated as of December 31,
2004.

 

2.5  
Early Retirement

 

(a)  
A Participant who has not reached his Normal Retirement Date but who has reached
(i) an age that is within 10 years of his Normal Retirement Age or (ii) his 55th
birthday in the case of a Participant who was a participant in the Prior Plan as
of December 31, 1988, and completed 10 Years of Vesting Service shall be retired
from service on an early Retirement Income on the first day of the calendar
month after the Plan Administrator receives his written application to retire.

 

(b)  
The early Retirement Income shall be a deferred Retirement Income beginning on
the Participant’s Normal Retirement Date and, subject to the provisions of
Section 5.1, shall be equal to his Accrued Benefit. However, subject to the
provisions of Section 4.2(a) the Participant may elect to receive an early
Retirement Income beginning on the first day of any calendar month before his
Normal Retirement Date. In that case, the Participant’s Retirement Income that
otherwise would have commenced on his Normal Retirement Date shall be as
follows:

 


 
 




8

--------------------------------------------------------------------------------




With respect to that portion of the Participant Retirement Income accrued on or
prior to December 31, 2003 as set forth in Section 4.1(b)(i)(A) of the Plan, the
Participant’s Retirement Income that otherwise would have commenced on his
Normal Retirement Date shall be reduced for early commencement by 1/15th for
each of the first five full years, 1/30th for each of the next five years and 5%
for each of the next two years by which the Annuity Starting Date precedes the
Participant’s Normal Retirement Date, except that in the case of a Participant
who has completed at least 30 Years of Vesting Service, the reduction applicable
to the portion of the benefit determined under Section 4.1(b)(i)(A)(1) of the
Plan or the amount of the benefit determined under Section 4.1(b)(ii) of the
Plan shall be none for the first three full years, 8.4% for each of the next two
years and 4.2% for each of the next seven years by which the Annuity Starting
Date precedes the Participant’s Normal Retirement Date. Any reduction described
in the preceding sentence shall be applied proportionately to each monthly
interval.
 

(i)  
With respect to that portion of the Participant’s Retirement Income accrued on
or after January 1, 2004 as set forth in Section 4.1(b)(i)(B) of the Plan, the
Participant’s Retirement Income that otherwise would have commenced on his
Normal Retirement Date shall be reduced for early commencement by 1/15th for
each of the first five full years, 1/30th for each of the next five years and 5%
for each of the next two years by which the Annuity Starting Date precedes the
Participant’s Normal Retirement Date. Any reduction described in the preceding
sentence shall be applied proportionately to each monthly interval.

 

2.6  
Vesting

 

(a)  
A Participant shall have a 100 percent vested nonforfeitable right to his
Accrued Benefit upon the earlier to occur of the completion of five Years of
Vesting Service or the attainment of age forty-five while in the employ of the
Company. If the Participant’s employment with the Employer is subsequently
terminated for reasons other than retirement or death, he shall be eligible for
a vested Retirement Income after the Plan Administrator receives his written
application for the Retirement Income.

 

(b)  
The vested Retirement Income shall begin on the Participant’s Normal Retirement
Date and, subject to the provisions of Section 5.1, shall be equal to his
Accrued Benefit as of his date of Separation from Service. However, a
Participant who has completed 10 Years of Vesting Service may elect to have his
vested Retirement Income begin on the first day of any calendar month after his
attainment of the age described in Section 4.2(a) and before his Normal
Retirement Date. In that event, the Participant’s Retirement Income that
otherwise would have commenced on his Normal Retirement Date shall be reduced
for early commencement in accordance with the provisions of Section 4.2(b).

 

2.7  
Disability Retirement

 

(a)  
A Participant who has not reached his Normal Retirement Date but who has
completed at least 10 Years of Vesting Service and incurred a Disability shall
be eligible to receive a Disability Retirement Income commencing on his Normal
Retirement Date or on the first day of any month on or after his eligibility for
early retirement pursuant to Section 4.2(a).

 

(b)  
The Disability Retirement Income of a Participant commencing on his Normal
Retirement Date shall be his normal Retirement Income determined in accordance
with Section 4.1, except that (i) the Participant’s Average Earnings shall be
determined by assuming that his Earnings continued during the period of his
Disability at the same rate as in effect on the date of his Separation from
Service, (ii) Credited Service shall continue to be granted during the period of
his Disability in accordance with the Participant’s normal work schedule and
(iii) the Participant’s long-term disability payments under an
Employer-sponsored plan will be reduced by the amount of his normal Retirement
Income payable under this Plan.

 

(c)  
The Disability Retirement Income of a Participant commencing on or after his
eligibility for early retirement shall be his early Retirement Income determined
in accordance with Section 4.2(b), except that (i) the Participant’s Average
Earnings shall be determined by assuming that his Earnings continued during the
period of his Disability at the same rate as in effect on the date of his
Separation from Service, (ii) Credited Service shall continue to be granted
during the period of his Disability in accordance with the Participant’s normal
work schedule and (iii) the Participant’s long-term disability payments under an
Employer-sponsored plan will be reduced by the amount of his early Retirement
Income payable under this Plan.

 

2.8  
Qualified Pre-Retirement Spouse’s Retirement Income

 

(a)  
A Qualified Pre-Retirement Spouse’s Retirement Income is payable to the
surviving Spouse of a Participant who at the time of his death had a
nonforfeitable vested right to his Accrued Benefit. Such surviving Spouse shall
receive a Qualified Pre-Retirement Spouse’s Retirement Income, which is of
Equivalent Actuarial Value to the form of benefit described in Section 5.1(a)
that would begin on the Participant’s Normal Retirement Date, calculated in
accordance with (i) or (ii) as follows, whichever is applicable:

 

(i)  
If the Participant’s date of death occurred prior to the earliest date on which
he could have elected to receive Retirement Income pursuant to Section 4.2, 4.3
or 4.4 (“earliest retirement age”), such Qualified Pre-Retirement Spouse’s
Retirement Income shall be calculated as if the Participant had terminated
employment on his date of death or on his date of termination of employment, if
earlier, had survived to his earliest retirement age, had elected to retire at
that time and have payments commence immediately in the form of a Qualified
Joint and Survivor Annuity of Equivalent Actuarial Value to the Retirement
Income that otherwise would be payable pursuant to Section 5.1(a) and had died
on the day after his earliest retirement age. Benefits may commence as early as
the date on which the Participant would have attained his earliest retirement
age, subject to the provisions of Section 5.3. Benefits commencing after the
date on which the Participant would have attained his earliest retirement age
shall be of Equivalent Actuarial Value to the benefit the surviving Spouse would
have been entitled to if payments had commenced immediately in accordance with
this paragraph (a)(i).

 

(ii)  
If the Participant’s date of death occurred on or after his earliest retirement
age, such Qualified Pre-Retirement Spouse’s Retirement Income shall be
calculated as if the Participant had retired on the day before his death or on
his date of termination of employment, if earlier, with payments commencing
immediately in the form of a Qualified Joint and Survivor Annuity of Equivalent
Actuarial Value to the Retirement Income that otherwise would be payable
pursuant to Section 5.1(a) and had died on the day after his retirement. The
surviving Spouse may elect to commence payment under such annuity within a
reasonable period after the Participant’s death. Benefits that commence later
than those that would have been paid to the surviving Spouse under a Qualified
Joint and Survivor Annuity shall be actuarially adjusted to reflect the delayed
payment.

 

(b)  
The Qualified Pre-Retirement Spouse’s Retirement Income shall be paid in monthly
installments to, and during the life of, the Participant’s surviving Spouse. The
earliest period for which the surviving Spouse may receive a Spouse’s benefit
shall be the month in which the Participant would have attained his earliest
retirement age.

 

(c)  
The Participant’s surviving Spouse may elect to receive the Qualified
Pre-Retirement Spouse’s Retirement Income in the form of Option 5 of Section
5.2.

 

2.9  
Maximum Benefits

 

(a)  
Notwithstanding any other provision of this Plan, the total annual amount of a
Participant’s Retirement Income derived from Employer contributions under this
Plan and under all other defined benefit plans of an Employer shall not exceed
the Maximum Permissible Benefit pursuant to Section 415(b)(1) of the Code.
Benefit increases resulting from the increase in the Defined Benefit Dollar
Limitation shall be provided to all Employees participating in the Plan who have
one Hour of Service on or after December 31, 2001. For purposes of determining
the Maximum Permissible Benefit, the “Defined Benefit Dollar Limitation” is
$160,000, as adjusted, effective January 1 of each year, under Code Section
415(d) in such manner as the Secretary shall prescribe, and payable in the form
of a straight life annuity. This limitation as adjusted will apply to limitation
years ending with or within the calendar year for which the adjustment applies.
For purposes of determining the Maximum Permissible Benefit, the “Defined
Benefit Compensation Limitation” is 100% of the Participant’s average
compensation for the three consecutive years of participation in the Plan in
which he received the highest aggregate compensation from the Employer, adjusted
as provided below. For purposes of applying the limitations of Code Section 415,
compensation shall be determined in accordance with the provisions of Treasury
Regulation §1.415-2(d)(2) and (3). For purposes of this Section 4.6, and
applying the limitations of Code Section 415, compensation shall include any
amount which is contributed or deferred by the Employer on behalf of and at the
election of a Participant and which is not includible in gross income by reason
of Code Section 125, 402(g)(3) or 457 or, effective January 1, 2001, Code
Section 132(f)(4).

 

(b)  
The “Maximum Permissible Benefit” is the lesser of the Defined Benefit Dollar
Limitation or the Defined Benefit Compensation Limitation (both adjusted where
required, as provided in (i) below and if applicable (ii) or (iii) below).

 

(i)  
If the Participant has fewer than 10 years of participation in the Plan, the
Defined Benefit Dollar Limitation shall be multiplied by a fraction, the
numerator of which is the number of years (or part thereof) of participation in
the Plan and the denominator of which is 10. In the case of a Participant who
has fewer than 10 Years of Service with the Employer, the Defined Benefit
Compensation Limitation shall be multiplied by a fraction, the numerator of
which is the number of Years (or part thereof) of Service with the Employer and
the denominator of which is 10.

 

(ii)  
If the benefit of a Participant begins prior to age 62, the Defined Benefit
Dollar Limitation applicable to the Participant at such earlier age is an annual
benefit payable in the form of a straight life annuity beginning at the earlier
age that is the Equivalent Actuarial Value of the Defined Benefit Dollar
Limitation applicable to the Participant at age 62 (adjusted under (a) above, if
required). The Defined Benefit Dollar Limitation applicable at an age prior to
age 62 is determined as the lesser of (A) the Equivalent Actuarial Value (at
such age) of the Defined Benefit Dollar Limitation computed using the interest
rate and mortality table specified in Section 1.20 of the Plan and (B) the
Equivalent Actuarial Value (at such age) of the Defined Benefit Dollar
Limitation computed using a 5 percent interest rate and the applicable mortality
table as defined in Section 1.20 of the Plan. Any decrease in the Defined
Benefit Dollar Limitation determined in accordance with this paragraph (ii)
shall not reflect a mortality decrement if benefits are not forfeited upon the
death of the Participant. If any benefits are forfeited upon death, the full
mortality decrement is taken into account.

 

(iii)  
If the benefit begins after the Participant attains age 65, the Defined Benefit
Dollar Limitation applicable to the Participant at the later age is the annual
benefit payable in the form of a straight life annuity beginning at the later
age that is the Equivalent Actuarial Value to the Defined Benefit Dollar
Limitation applicable to the Participant at age 65 (adjusted under (i) above, if
required). The Equivalent Actuarial Value of the Defined Benefit Dollar
Limitation applicable to an age after age 65 is determined as (A) the lesser of
the Equivalent Actuarial Value (at such age) of the Defined Benefit Dollar
Limitation computed using the interest rate and mortality table specified in
Section 1.20 of the Plan and (B) the Equivalent Actuarial Value (at such age) of
the Defined Benefit Dollar Limitation computed using a 5 percent interest rate
and the applicable mortality table as defined in Section 1.20 of the Plan. For
these purposes, mortality between age 65 and the age at which benefits commence
shall be ignored.

 

(c)  
For distributions that commenced prior to January 1, 2002, for purposes of
determining whether the limitation contained in the first sentence of paragraph
(a) has been satisfied, in the case of any benefit that may commence prior to a
Participant’s Social Security Retirement Age but on or after the Participant’s
attainment of age 62, the dollar limitation of Code Section 415(b)(1)(A) shall
be reduced by 5/9 of 1% for each of the first 36 months and 5/12 of 1% for each
of the next 24 months (if applicable) by which benefits commence before the
month in which the Participant attains Social Security Retirement Age. Effective
January 1, 2002, this paragraph (c) shall no longer apply and shall have no
effect under the terms of the Plan.

 

(d)  
For purposes of determining whether the limitation contained in the first
sentence of paragraph (a) has been satisfied, any benefit that may commence in a
form other than a straight life annuity, the Defined Benefit Dollar Limitation
shall be adjusted (in accordance with the regulations prescribed by the
Secretary) so that it is of Equivalent Actuarial Value to the limitation for a
benefit payable as a straight life annuity using whichever of the following
produces the lower applicable limitation: (i) the interest rate and mortality
table specified in the second sentence of Section 1.20 or (ii) the interest rate
and mortality table specified in the first sentence of Section 1.20 (with
respect to a benefit payable in a form other than a straight life annuity) or
the early retirement reduction factors described in Section 4.2(b) (with respect
to a benefit commencing prior to age 62).

 

(e)  
For purposes of this Section and Section 4.7, references to annual amounts of
benefits or contributions shall be for a Limitation Year.

 

2.10  
Limitation in Case of Dual Plans

 
If a Participant is also participating in one or more defined contribution plans
of an Employer, the annual additions (as defined in Code Section 415(c)(2)) to
such defined contribution plans shall be limited (or reduced, if applicable) so
that a “combined benefit factor” in excess of 1.0 shall not result, pursuant to
Code Section 415(e). The provisions of this Section 4.7 will cease to apply on
and after any Limitation Year beginning after December 31, 1999.
 

2.11  
Transfers and Employment

 

(a)  
If an Employee becomes employed by the Employer in any capacity other than as an
Eligible Employee, he shall retain any Credited Service he has under this Plan
and future Service with the Employer shall count as Years of Vesting Service
under the Plan. Upon his later retirement or termination of employment with the
Employer, any benefits to which he is entitled under the Plan shall be
determined under the Plan provisions in effect on the date he ceases to be an
Eligible Employee and only on. the basis of his Credited Service accrued while
he was an Eligible Employee.

 

(b)  
Subject to the Break in Service provisions of Article III, if a person who is
originally employed by the Employer in any capacity other than as an Eligible
Employee becomes an Eligible Employee, his period of Service with the Employer
before becoming an Eligible Employee shall count as Vesting Service under the
Plan. Upon his later retirement or termination of employment, the benefits
payable under the Plan shall be computed under the Plan provisions in effect at
that time and only on the basis of the Credited Service accrued while he is an
Eligible Employee.

 
  
 


 
 




9

--------------------------------------------------------------------------------




ARTICLE III
PAYMENT OF RETIREMENT INCOME
 

3.1  
Automatic Form of Payment

 

(a)  
If a Participant does not have a Spouse on his Annuity Starting Date, and if he
has not elected an optional benefit as provided in Section 5.2, his Retirement
Income shall be payable in monthly installments ending with the last monthly
payment before death.

 

(b)  
If a Participant has a Spouse on his Annuity Starting Date, and if he has not.
elected an optional form of payment as provided in Section 5.2, his Retirement
Income shall be a Qualified Joint and Survivor Annuity. The Qualified Joint and
Survivor Annuity provides Retirement Income to the Participant for his life in
an amount that is of Equivalent Actuarial Value to the Retirement Income
otherwise payable pursuant to Section 5.1(a). Upon the Participant’s death on or
after his Annuity Starting Date, 50 per cent of the initial amount of monthly
Retirement Income payable to the Participant will be paid to, and during the
life of, the surviving Spouse.

 

(c)  
A single sum payment of Equivalent Actuarial Value shall be made in lieu of all
benefits if the present value of a Participant’s Retirement Income at the time
of any Separation from Service does not exceed $1,000. The single sum payment
will be made as soon as practicable following the Participant’s Separation from
Service. If a Participant’s vested Retirement Income is zero, a single sum
payment of Equivalent Actuarial Value shall be deemed to have been paid and the
entire Accrued Benefit shall be treated as a forfeiture and applied as provided
in Section 6.1. If such Participant again becomes a Participant before incurring
five consecutive one-year Breaks in Service, his Accrued Benefit will be
restored to the amount of such Accrued Benefit on the date of the deemed
distribution.

 

3.2  
Optional Forms of Payment

 
Any Participant may, by written notice received by the Plan Administrator during
the election period specified in Section 5.3, elect to convert the Retirement
Income otherwise payable to him into an optional benefit of Equivalent Actuarial
Value, as provided in one of the options named below. However, if the
Beneficiary selected is not the Participant’s Spouse or if the option selected
is not a joint and survivor form of benefit, the amount of the monthly benefit
payable to the Beneficiary pursuant to the option shall not exceed the
applicable percentage of the Retirement Income payable to the Participant during
his lifetime determined under Treasury Regulation §1.401(a)(9)-6 Q&A-2.
 


 
 




10

--------------------------------------------------------------------------------




Option 1. Retirement Income payable pursuant to Section 5.1(a), even if the
Participant has a Spouse.
 
Option 2. A modified Retirement Income payable during the Participant’s life and
after his death payable at the rate of 50 or 100 per cent of his modified
Retirement Income, as the Participant elects, during the life of and to the
Beneficiary named by him when he elected the option.
 
Option 3. A modified Retirement Income payable in monthly installments ending
with the last monthly payment before death, unless the Participant has not
received 120 monthly payments (the “period certain”), in which case payments
shall continue to be made to his Beneficiary until all guaranteed payments have
been made. If the Beneficiary also dies before the expiration of the period
certain, a single sum payment of Equivalent Actuarial Value to the remaining
guaranteed payments shall be paid to the estate of the last to survive of the
Participant and his Beneficiary. In no event, however, shall payments under this
Option 3 extend beyond the joint and last survivor expectancy of the Participant
and his Beneficiary.
 
Option 4. Retirement Income payable in monthly installments during the
Participant’s life, beginning only on an Annuity Starting Date that is prior to
the first day on which the Participant would otherwise be entitled (upon proper
application) to receive his old age Social Security benefit, whether or not on a
reduced basis because of early commencement of such old age benefit. Retirement
Income payments on or after such first day shall be adjusted to provide, insofar
as practicable, that the total of such Retirement Income and the estimated
primary old age Social Security benefit payable on such first day shall equal
the monthly amount of Retirement Income payments prior to such first day.
 
Option 5. A single sum payment of Equivalent Actuarial Value provided the
present value of the Participant’s Retirement Income exceeds $1,000 but does not
exceed $5,000. A Participant may elect to receive such single sum payment
without regard to the spousal consent requirements in Section 5.3(c).
 

3.3  
Election of Options

 

(a)  
The Plan Administrator, no less than 30 days and no more than 90 days prior to
the Participant’s Annuity Starting Date, shall furnish each Participant a
written explanation in nontechnical language of (i) the terms and conditions of
the Qualified Joint and Survivor Annuity provided by Section 5.1(b), (ii) the
financial effect upon the Participant’s Retirement Income if he instead elects
payment under one of the optional forms described in Section 5.2, (iii) in the
case of a married Participant the rights of the Participant’s Spouse to consent
or not to consent to the Participant’s election of an optional form of payment
and (iv) the right of the Participant to make, and to revoke, an election under
Section 5.2. An election under Section 5.2 may be made at any time after that
information is furnished to the Participant and before the Participant’s Annuity
Starting Date; provided that the period during which the election may be made
shall be the 90-day period ending on the Participant’s Annuity Starting Date. An
election of an option under Section 5.2 may be revoked on a form supplied by the
Plan Administrator, and a new election may be made at any time and any number of
times during the applicable election period.

 

(b)  
An election of an option under Section 5.2 shall be made by written notice
received by the Plan Administrator prior to the Participant’s Annuity Starting
Date. The election shall become effective on the Participant’s Annuity Starting
Date. The Participant may revoke his option by written notice to the Plan
Administrator prior to that date. Notwithstanding the foregoing, a Participant’s
Annuity Starting Date may be before the date the election is made, provided that
the Participant may revoke his option within the 7-day period beginning on the
day after the Participant receives the explanation described in paragraph (a)
above and that distribution. under the option does not begin until the
expiration of that 7-day period. A Participant’s Annuity Starting Date may also
be less than 30 days after receipt of the written explanation described in
paragraph (a) above, provided that the Participant may revoke his option and
distributions may not begin until the later of the Annuity Starting Date or the
expiration of the 7-day period referred to in the preceding sentence.

 
An election of Option 2 shall be deemed to be revoked in the event the
Beneficiary named under the option shall die prior to the Participant’s Annuity
Starting Date and the Participant may thereafter make another election, subject
to the conditions required therefor. If a Participant who has elected an option
shall die prior to the effective date of his election, the option shall not
become operative and the provisions of Section 4.5 shall apply. A Participant
may change the Beneficiary named in his election at any time prior to the later
of the Participant’s Annuity Starting Date or the date distribution under the
option actually commences, or, in the case of Option 3, at any time prior to the
expiration of the period certain.
 

(c)  
If the Participant has an eligible Spouse and if the Participant desires to
waive the Qualified Joint and Survivor Annuity form of Retirement Income, his
eligible Spouse must consent to such waiver (within the 90-day election period)
in a written instrument received by the Plan Administrator. The eligible
Spouse’s consent must acknowledge the financial effect of the waiver. The waiver
must either (i) designate the Beneficiary (if any) and form of Retirement Income
payment or (ii) expressly permit the Participant to designate any Beneficiary
and the form of payment without further consent by the eligible Spouse, and must
(iii) further acknowledge that the eligible Spouse has the right to limit the
consent to a specific Beneficiary and form of payment and state that any
relinquishment of such right is voluntary by the eligible Spouse. The eligible
Spouse’s written consent and acknowledgment must be witnessed by a Plan
representative or a notary public. The Participant may revoke the election at
any time and any number of times before his Retirement Income payments begin.

 
Notwithstanding the foregoing, spousal consent to a Participant’s designation
shall not be required if:
 

(i)  
the eligible Spouse is designated as the primary beneficiary or contingent
annuitant by the Participant and the method of payment chosen for the eligible
Spouse by the Participant conforms with the definition of a qualified joint and
survivor annuity under the Code, or

 

(ii)  
it is established to the satisfaction of the Plan Administrator that spousal
consent cannot be obtained because there is no eligible Spouse, because the
eligible Spouse cannot be located or because of such other circumstances as may
be prescribed in regulations issued by the Secretary of the Treasury.

 

3.4  
Required Commencement Dates

 

(a)  
Unless a Participant otherwise elects, the payment of benefits under the Plan to
the Participant will begin not later than the 60th day after the close of the
Plan Year in which the later of the following events occurs:

 

(i)  
The Participant attains his Normal Retirement Age, or

 

(ii)  
The Participant’s Separation from Service with the Employer.

 

(b)  
Notwithstanding any provision herein to the contrary, a Participant’s benefit
payments shall commence not later than the April 1 of the calendar year
following the later of the calendar year in which he attains age 70½ or in which
his Separation from Service occurs, except that benefit payments to a
Participant who is a Five Percent Owner, as defined in Section 9.7(b), shall
commence not later than the April 1 of the calendar year following the calendar
year in which he attains age 70½. In the case of a Participant other than a Five
Percent Owner who has a Separation from Service in a calendar year after the
calendar year in which he attains age 70-1/2, his Accrued Benefit shall be
actuarially increased to take into account the period after age 70-1/2 in which
the Participant was not receiving any benefits under the Plan, to the extent
required under Code Section 401(a)(9)(C)(iii).

 
Distributions to a Participant must be made over the life of the Participant (or
the lives of the Participant and his Spouse or Beneficiary) or over a period not
exceeding the life expectancy of the Participant (or the life expectancies of
the Participant and his Spouse or Beneficiary).
 
Distributions will be made in accordance with Section 401(a)(9) of the Code and
the proposed regulations issued thereunder including Section 1.401(a)(9)-2 of
such regulations, and the provisions reflecting Code Section 401(a)(9) shall
override any distribution options in the Plan inconsistent with Section
401(a)(9).
 

3.5  
Direct Rollovers

 

(a)  
In General

 
Notwithstanding any provision of the Plan to the contrary that would otherwise
limit a Distributee’s election under this Section 5.5, a Distributee may elect,
at the time and in the manner prescribed by the Plan Administrator, to have any
portion of an Eligible Rollover Distribution paid directly to an Eligible
Retirement Plan specified by the Distributee in a Direct Rollover.
 

(b)  
Eligible Rollover Distribution

 
An Eligible Rollover Distribution is any distribution of all or any portion of
the balance to the credit of the Distributee, except that an Eligible Rollover
Distribution does not include: any distribution that is one of a series of
substantially equal periodic payments (no less frequently than annually) made
for the life (or life expectancy) of the Distributee or the joint lives (or
joint life expectancies) of the Distributee and the Distributee’s designated
beneficiary, or for a specified period of ten years of more; any distribution to
the extent such distribution is required under Section 401(a)(9) of the Code;
and the portion of any distribution that is not includible in gross income.
 

(c)  
Eligible Retirement Plan

 
An Eligible Retirement Plan is an individual retirement account described in
Section 408(a) of the Code, an individual retirement annuity described in
Section 408(b) of the Code, an annuity plan described in Section 403(a) of the
Code, an annuity contract described in Section 403(b) of the Code, a qualified
trust described in Section 401(a) of the Code, or an eligible plan under Section
457(b) of the Code which is maintained by a state, political subdivision of a
state, or any agency or instrumentality of a state or political subdivision of a
state which agrees to separately account for amounts transferred into such plan
from the Plan, that accepts the Distributee’s Eligible Rollover Distribution.
 

(d)  
Distributee

 
A Distributee includes an Employee or former employee. In addition, the
Employee’s or former employee’s surviving Spouse and the Employee’s or former
employee’s Spouse or former spouse who is the alternate payee under a qualified
domestic relations order, as defined in Section 414(p) of the Code, are
Distributees with regard to the interest of the Spouse or former spouse.
 

(e)  
Direct Rollover

 
A Direct Rollover is a payment by the Plan to the Eligible Retirement Plan
specified by the Distributee.
 


 
  
 


 
 
 




11

--------------------------------------------------------------------------------


ARTICLE IV
CONTRIBUTIONS
 

4.1  
Employer’s Contributions

 
It is the intention of the Employer to continue the Plan and make the
contributions that are necessary to maintain the Plan on a sound actuarial basis
and to meet the minimum funding standards prescribed by law. However, should the
Board of Directors terminate the Plan in accordance with the provisions of
Article X, the Employer shall discontinue its contributions. Any forfeitures
shall be used to reduce the Employer’s contributions otherwise payable.
 

4.2  
Return of Contributions

 

(a)  
If all or part of the Employer’s contributions hereunder are conditioned upon
their deductibility under Section 404 of the Code and the deduction for all or
any part of such contributions to the Plan is disallowed by the Internal Revenue
Service, the portion of the contributions to which that disallowance applies
shall be returned to the Employer without interest, but reduced by any
investment loss attributable to those contributions. The return shall be made
within one year after the date of the disallowance of deduction. All Employer
contributions to the Plan are conditioned upon their deductibility.

 

(b)  
If an Employer contribution is made due to a mistake in fact, the Employer may
require the Trustee to return the contribution, without interest but reduced by
any investment loss allocable to the contribution. The return shall be made as
soon as practicable within one year after the date the contribution was made.

 

(c)  
If an Employer contribution hereunder is conditioned on initial qualification of
the Plan under Section 401(a) of the Code and if the Plan receives an adverse
determination letter with respect to its initial qualification, such
contribution shall be returned to the Employer within one year after the date
the initial qualification is denied, but only if the application for
determination is made by the time prescribed by law for filing the Employer’s
return for the taxable year in which the Plan is adopted, or such later date as
the Secretary of the Treasury may prescribe. All Employer contributions
hereunder are conditioned upon the initial qualification of the Plan.

 


 
  
 



   




12

--------------------------------------------------------------------------------




ARTICLE V
ADMINISTRATION OF PLAN
 

5.1  
Records and Notices

 
The Plan Administrator shall keep a record of all its proceedings and acts with
respect to its administration of the Plan and shall maintain all such books of
accounts, records and other data as may be necessary for the proper
administration of the Plan. The Plan Administrator shall notify the Trustees of
any action taken by the Plan Administrator affecting the Trustees and its
obligations or rights regarding the Plan and, when required, shall notify any
other interested person or persons.
 

5.2  
Powers and Duties

 
The Plan Administrator shall have the responsibility for the general
administration of the Plan and for carrying out the provisions of the Plan. The
Plan Administrator shall administer the Plan in accordance with its terms and
shall discharge its duties with care, skill, prudence and diligence under the
circumstances then prevailing that a prudent man acting in a like capacity and
familiar with such matters would use in the conduct of an enterprise of a like
character and with like aims. The Plan Administrator shall have such powers as
may be necessary to discharge its duties in managing and controlling the
operations and administration of the Plan. The Plan Administrator shall have
full and complete authority and control with respect to the operations and
administration of the Plan unless the Plan Administrator allocates and delegates
such authority or control pursuant to the procedures stated in Section 7.2(b) or
(c). The Plan Administrator shall have discretionary authority to construe the
terms of the Plan and determine eligibility for benefits (including but not
limited to determination of an individual’s eligibility for Plan participation,
the right to and amount of any benefit payable under the Plan, and the date on
which an individual ceases to be a Participant), and decide disputed claims in
accordance with its interpretation of the terms of the Plan. Decisions of the
Plan Administrator shall be subject to court review only to determine whether
such decisions of the Plan Administrator are an abuse of the Plan
Administrator’s discretion hereunder. The Plan Administrator shall have no
authority or control with respect to the assets of the Plan other than as
specifically provided herein and shall not receive any compensation from the
Plan for his services as such. The powers of the Plan Administrator shall
include, but shall not be limited to, the following:
 

(a)  
To employ such accountants, counsel or other persons as it deems necessary or
desirable in connection with the administration of the Plan and to employ one or
more persons to render advice with regard to any administrative responsibility
pursuant to the Plan. The Trust Fund shall bear the costs of such services and
other administrative expenses unless paid by the Employer.

 

(b)  
To designate in writing persons who are to perform any of its powers and duties
hereunder including, but not limited to, fiduciary responsibilities (other than
any responsibility to manage or control the assets of the Plan) pursuant to the
Plan.

 

(c)  
To allocate in writing any of its powers and duties hereunder, including but not
limited to fiduciary responsibilities (other than any responsibility to manage
or control the assets of the Plan) among those persons who have been designated
to perform fiduciary responsibilities pursuant to the Plan.

 

(d)  
To construe and interpret the Plan.

 

(e)  
Subject to Section 7.4, to resolve all questions arising in the administration,
interpretation and application of the Plan, including, but not limited to,
questions as to the eligibility or the right of any person to a benefit.

 

(f)  
To adopt such by-laws, rules, regulations, forms and procedures from time to
time as it deems advisable and appropriate in the proper administration of the
Plan.

 

(g)  
To receive from Participants such information as shall be necessary for the
proper administration of the Plan.

 

(h)  
To furnish, upon request, such annual reports with respect to the administration
of the Plan as are reasonable and appropriate.

 

(i)  
To receive from the Trustees and review reports of the financial condition and
receipts and disbursements of the Trust Fund.

 

(j)  
To prescribe procedures to be followed by any person in applying for
distributions pursuant to the Plan and to designate the forms or documents,
evidence and such other information as the Plan Administrator may reasonably
deem necessary, desirable or convenient to support an application for such
distribution.

 

(k)  
To issue directions to the Trustees and thereby bind the Trustees concerning all
benefits to be paid pursuant to the Plan.

 

(l)  
To apply consistently and uniformly the rules, regulations and determinations to
all Participants and Beneficiaries in similar circumstances.

 

5.3  
Actuary

 
As an aid to the Plan Administrator in adopting tables and in fixing the rate of
contributions payable to the Plan, the actuary designated by the Board of
Directors shall make annual actuarial valuations of the contingent assets and
liabilities of the Plan and shall certify to the Plan Administrator the tables
and rates of contribution that he would recommend for use by the Plan.
 

5.4  
Claims Procedure

 
A Participant or Beneficiary who believes he is entitled to payments other than
those awarded by the Plan Administrator may file a claim in writing with the
Plan Administrator stating the nature of his claim, the facts supporting his
claim, the amount claimed and his name and current address. The Plan
Administrator shall investigate, consider and render a written decision
regarding any claim filed pursuant to this Section 7.4. If the Plan
Administrator denies such claim, it shall render a written decision within 90
days of receipt of the claim describing the reasons for denial, specifically
referring to pertinent Plan provisions, informing the claimant that he or his
duly authorized representative may review pertinent documents and may submit
issues and comments in writing and advising the claimant of the procedure for
appealing such denial.
 
Within 60 days after notice that a claim is denied, the claimant may file a
written appeal to the Plan Administrator, including any comments, statements or
documents he may wish to provide. The Plan Administrator shall, within a
reasonable time after the submission of a written appeal by a claimant,
entertain any oral presentation the claimant or his duly authorized
representative wishes to make. Within 60 days (120 days if special circumstances
require an extension of time for processing) after the later of the submission
of the written appeal or the oral presentation by the claimant or his personal
representative, the Plan Administrator shall render a determination on the
appeal of the claim in a written statement including the reasons therefor. The
determination so rendered by the Plan Administrator shall be binding upon all
parties.
 


 
  
 



   




13

--------------------------------------------------------------------------------




ARTICLE VI
MANAGEMENT OF FUNDS
 

6.1  
Trustee

 
The Company, by resolution of the Board of Directors, shall appoint one or more
Trustees to receive and hold in trust all contributions paid into the Trust
Fund. Such Trustee or Trustees shall serve at the pleasure of the Board of
Directors and shall have such rights, powers and duties as the Board of
Directors shall from time to time determine. The Employers shall have no
liability for the payment of benefits under the Plan or for the administration
of the funds paid over to the Trustee.
 

6.2  
Exclusive Benefit Rule

 
Except as otherwise provided in the Plan, no part of the corpus or income of the
funds of the Plan shall be used for, or diverted to, purposes other than for the
exclusive benefit of Participants and other persons entitled to benefits under
the Plan before the satisfaction of all liabilities with respect to them. No
person shall have any interest in or right to any part of the earnings of the
funds of the Plan, or any right in, or to, any part of the assets held under the
Plan, except as and to the extent expressly provided in the Plan.
 

6.3  
Investment Managers

 
Any Investment Manager, as defined in Section 3(38) of ERISA, may be appointed
by the Company to manage (including the power to acquire and dispose of) all or
any part of the Trust Fund. In the event of any such appointment, the Company
shall establish the portion of the assets of the Trust that shall be subject to
the management of the Investment Manager and shall so notify the Trustee in
writing. With respect to such assets over which an Investment Manager has
investment responsibility, the Investment Manager shall possess all of the
investment powers and responsibilities granted to the Trustee under the Trust
Agreement, and the Trustee shall invest and reinvest such assets pursuant to the
written directions of the Investment Manager. If the Company so directs, an
Investment Manager shall have the power to acquire and dispose of assets in the
name of the Trust Fund.
 
  
 



   




14

--------------------------------------------------------------------------------




ARTICLE VII
TOP-HEAVY PROVISIONS
 

7.1  
When Applicable

 
If this Plan is determined to be “Top-Heavy”, as defined in Section 9.5, for any
Plan Year, the provisions of this Article shall supersede any conflicting
provisions in the Plan.
 

7.2  
Minimum Accrual

 
For each Plan Year that this Plan is Top-Heavy, each Participant who is not a
Key Employee must accrue a nonintegrated benefit that, when expressed as an
annual benefit payable as a single life annuity commencing at Normal Retirement
Age, is not less than two percent of the Participant’s Average Earnings
multiplied by his years of Credited Service. Average Earnings are averaged over
the five consecutive years (disregarding years during which the Plan is not
Top-Heavy) for which the Participant had the highest Earnings. However, a
Participant’s minimum benefit is not required to exceed 20 percent of his
Average Earnings. This minimum accrual shall be made even though, under other
Plan provisions, the Participant would not otherwise be entitled to receive an
accrual or would have received a lesser accrual for the year because of (i) the
Participant’s failure to be employed on a specified date such as the last day of
the Plan Year, (ii) the Participant’s failure to make mandatory contributions,
if any, to the Plan, or (iii) the Participant’s Earnings being less than a
stated amount. To the extent that the Participant does not receive the minimum
accrual under this Plan but is covered under the EG&G Technical Services, Inc.
Savings Plan, the requirements of this Section shall be satisfied if the minimum
benefit or minimum allocation requirements applicable to Top-Heavy plans are met
in the EG&G Technical Services, Inc. Savings Plan. For purposes of determining
Credited Service with the Employer under this Section 9.2, any service with the
Employer shall be disregarded to the extent that such service occurs during a
Plan Year when the Plan benefits (within the meaning of Section 410(b) of the
Code) no Key Employee or former Key Employee.
 

7.3  
Vesting Rules

 
For any Plan Year in which this Plan is Top-Heavy, the minimum vesting schedule
as described in Section 9.4 will automatically apply to the Plan in lieu of the
schedule provided in Article IV. The minimum vesting schedule applies to all
accrued benefits within the meaning of Code Section 411(a)(7) (except those
attributable to Participant contributions, if any), including benefits accrued
before the Plan became Top-Heavy. Further, no reduction in vested benefits may
occur in the event the Plan’s status as Top-Heavy changes for any Plan Year.
However, this Section does not apply to the Accrued Benefit of any Employee who
does not complete any Vesting Service regarding any period after the Plan has
initially become Top-Heavy and such Employee’s Accrued Benefit will be
determined without regard to this Section.
 

7.4  
Vesting Schedule

 
In the event the minimum vesting schedule shall apply, the nonforfeitable
interest of each Participant in his Accrued Benefit attributable to Employer
contributions shall be determined on the basis of the following:
 


NUMBER OF YEARS OF SERVICE
VESTED INTEREST
Less than 2 Years
0%
2 Years but less than 3
20%
3 Years but less than 4
40%
4 Years but less than 5
60%
5 Years or more
100%

 
 

7.5  
Top-Heavy Determination

 
A Top-Heavy Plan is a Plan in which, as of the Valuation Date, the ratio of the
present value of the accrued benefits for Key Employees to the present value of
the accrued benefits for all Employees exceeds 60 percent. For purposes of
determining the present value of the accrued benefit of any Employee or the
amount of an account of any Employee, distributions made with respect to such
Employee under the Plan (and any plan aggregated with the Plan under Section
416(g)(2) of the Code) during the one-year period ending on the Determination
Date must be included. The preceding sentence shall apply to distributions under
a terminated plan which, had it not been terminated, would have been aggregated
with the Plan under Section 416(g)(2)(A)(i) of the Code. In the case of a
distribution made for a reason other than separation from service, death or
disability, this provision shall be applied by substituting five-year period for
one-year period. The accrued benefits and accounts of an individual who has not
performed services for the Employer during the one-year period ending on the
Determination Date shall not be taken into account.
 
The Determination Date is the last day of the preceding Plan Year. The Valuation
Date is the day during the Plan Year in which the Determination Date occurs that
is used in computing Plan costs for minimum funding.
 
Present value shall be based on the interest rate and mortality table described
in the second sentence of Section 1.20. If this Plan is required to be or is
permissively aggregated with any other plan or plans as provided in Section 9.6,
the same mortality and interest assumptions shall apply to all plans that are
aggregated.
 
The present value of accrued benefits of any Employee other than a Key Employee
under any defined benefit plan used in testing whether the Plan is Top-Heavy
shall be determined as if such benefits accrued not more rapidly than the
slowest accrual rate permitted under Code Section 411(b)(1)(C) unless the same
accrual method uniformly applies for all defined benefit plans maintained by the
Employer.
 

7.6  
Aggregation Groups

 
The required aggregation group consists of each plan of the Employer in which a
Key Employee is a participant and each other plan of the Employer that enables
any plan of such Employer to meet the qualification requirements of Code Section
401(a)(4) and the minimum participation standards of Code Section 410. The
Employer may permit any plan not required to be included in an aggregation group
as being part of such group if such group would continue to meet the Code
Section requirements previously set forth.
 
Each plan of the Employer required to be included in an aggregation group shall
be treated as a Top-Heavy plan if such group is a Top-Heavy group. A required
aggregation group will be considered a Top-Heavy group if the sum of the present
value of the cumulative accrued benefits for Key Employees under all defined
benefit plans included in such group and the aggregate of the account balances
of Key Employees under all defined contribution plans included in such groups
increased by the aggregate distributions made in the five-year period ending on
the Determination Date exceeds 60 percent of a similar sum determined for all
Employees.
 

7.7  
Key Employee Defined

 

(a)  
A Key Employee is any Employee or former Employee (including any deceased
Employee) who at any time during the Plan Year that includes the Determination
Date was (i) an officer of the Employer having annual compensation greater than
$130,000 (as adjusted under Section 416(i)(1) of the Code for Plan Years
beginning after December 31, 2002), (ii) a Five Percent Owner of the Employer or
(iii) is a One Percent Owner and has annual compensation from the Employer of
more than $150,000.

 
For purposes of determining if an officer is a Key Employee, annual compensation
means compensation within the meaning of Section 415(c)(3) of the Code. The
determination of who is a Key Employee will be made in accordance with Section
416(l)(1) of the Code and the applicable regulations and other guidance of
general applicability thereunder.
 

(b)  
A Five Percent Owner is any Employee who owns more than five percent of the
outstanding stock of the corporation or stock possessing more than five percent
of the total combined voting power of all stock of the corporation.

 

(c)  
A One Percent Owner is any Employee who owns more than one percent of the
outstanding stock of the corporation or stock possessing more than one percent
of the total combined voting power of all stock of the corporation.

 


 
  
 


 

   




15

--------------------------------------------------------------------------------




ARTICLE VIII
RETIREE HEALTH PLAN ACCOUNT
 

8.1  
Establishment of Retiree Health Plan

 

(a)  
There is created, established and maintained under this Plan a separate account
known as the Retiree Health Plan Account. The Trustee and Plan Administrator
agree to hold and administer the Retiree Health Plan Account, and to receive
contributions hereto, for the purpose of providing for the payment of certain
medical expenses, pursuant to Section 401(h) of the Code, for Covered Retirees
and their Covered Dependents (as such terms are defined below). The separate
account shall be for record keeping purposes only. Funds contributed to the
Retiree Health Plan Account may be invested without identification of which
investments are allocable to the Retiree Health Plan Account.

 

(b)  
(i)No part of the income or corpus of the Retiree Health Plan Account shall be
(either within the taxable year of contribution or thereafter) used for, or
diverted to, any purpose (including the provision of any retirement benefits
provided under the Plan) other than the provision of Medical Benefits, at any
time prior to the satisfaction of all liabilities under this Plan with regard to
the payment of Medical Benefits in accordance with this Article X.
Notwithstanding the above, the payment of any necessary or appropriate expenses
attributable to the administration of the Retiree Health Plan Account may be
made from the income or corpus of such account.

 

(ii)  
Notwithstanding any other termination provisions herein, any amounts in the
Retiree Health Plan Account which remain in such account following satisfaction
of all liabilities for the payment of Medical Benefits arising under this
Article X shall be returned to the Employer.

 

(c)  
Notwithstanding the foregoing, no Medical Benefits shall be payable to any
person who is, or ever has been, a Key Employee, as defined in Section 9.7, or
his Covered Dependents.

 

8.2  
Definitions

 
For purposes of this Article X, the following terms shall have the meaning set
forth below unless otherwise clearly required by the context:
 

(a)  
“Covered Dependent” shall mean a Covered Retiree’s dependent who meets the
conditions for coverage under the EG&G Technical Services, Inc. Retiree Health
Plan. In no event will the term Covered Dependent include any person who is an
eligible Covered Retiree himself or any person who is employed full-time with
the Employer. If both parents of any Covered Dependent child are eligible
Covered Retirees, then the Covered Dependent child shall be considered as a
Covered Dependent of only one of the Covered Retirees.

 

(b)  
“Covered Retiree” shall mean a Retired Participant who has completed at least
ten (10) Years of Vesting Service on his Normal Retirement Date or date of
eligibility for early retirement. In no event shall a Covered Retiree include a
person not covered under the EG&G Technical Services, Inc. Retiree Health Plan,
or a person who is or ever was a Key Employee.

 

(c)  
“Medical Benefits” shall mean, with respect to a Covered Retiree, a percentage
of the Per Capita Retiree Health Cost, such percentage being equal to $3,400 (as
indexed from time to time) divided by the Per Capita Retiree Health Cost, but in
no event in excess of 100% of such cost.

 

(d)  
“Per Capita Retiree Health Cost” for any year means the total annual Employer
cost of claims under the EG&G Technical Services, Inc. Retiree Health Plan,
divided by the number of retired employees covered under that plan at any time
during that year.

 

(e)  
“EG&G Technical Services, Inc. Retiree Health Plan” shall mean the EG&G
Technical Services, Inc. health plan, as it relates to retired persons, as it
shall be amended from time to time, and the provisions of such Plan shall be
incorporated by reference herein.

 

(f)  
“Retired Participant” means an individual who was an active Participant under
this Plan until his retirement date and who retires from employment with the
Employer and is thereupon immediately eligible to receive retirement benefits
hereunder.

 

8.3  
Election to Continue Coverage

 
In the event a Covered Dependent loses coverage as a result of the death or
divorce of a Covered Retiree, such Covered Dependent shall have coverage
continuation rights as shall be provided under the EG&G Technical Services, Inc.
Retiree Health Plan, and the provisions of such continuation coverage shall be
incorporated by reference with respect to benefits under the EG&G Technical
Services, Inc. Retiree Health Plan Account created hereunder. Because such
continuation coverage shall be provided under the EG&G Technical Services, Inc.
Retiree Health Plan at the Covered Dependent’s expense, no further benefits will
be paid from the Retiree Health Plan Account with respect to such Covered
Dependents.
 

8.4  
Funding Method and Policy

 
All contributions to fund benefits provided under this Section shall be made by
the Employer, except those relating to continuation coverage described in
Section 10.3. Subject to the restrictions of this Section, the Employer shall
contribute to the Retiree Health Plan Account annually an amount that is
reasonably estimated to cover the total cost of the benefits to be provided
hereunder and that satisfies the general requirements applicable to deductions
allowable under Code Section 404 (as set forth in Treasury Regulations Section
1.404(a)-3(f)). The total cost of providing Medical Benefits shall be determined
in accordance with any generally accepted actuarial method that is reasonable in
view of the provisions and coverage of the Plan, the funding medium, and other
applicable considerations.
 

8.5  
Subordination to Retirement Benefits

 
It is intended that the Medical Benefits provided under this Article X be
subordinate at all times to the retirement benefits provided under the Plan.
Therefore, the aggregate of contributions to the Retiree Health Plan Account
shall at no time exceed 25 percent of the aggregate of contributions for all
purposes of this Plan, other than contributions to fund past service credits.
For this purpose contributions to this plan for benefits other than Medical
Benefits shall not be deemed to be less than the cost of such benefits
determined under the projected unit credit method (other than the cost of past
service credits).
 

8.6  
Benefits Provision

 
The benefits payable pursuant to this Section shall be limited to the payment of
Medical Benefits for Covered Retirees and their Covered Dependents. The Medical
Benefits provided under this Section and the Employer contributions to fund said
Benefits shall not discriminate in favor of the highly compensated employees of
the Employer within the meaning of Code Section 414(q).
 

8.7  
Coordination with EG&G Technical Services, Inc. Retiree Health Plan

 
Benefits under this plan shall be provided by reimbursing annually the Employer
or other paying agent under the EG&G Technical Services, Inc. Retiree Health
Plan for the percentage of the Per Capita Retiree Health Cost for each Covered
Retiree.
 

8.8  
Reservation of the Right to Terminate Benefits

 
The Employer reserves the right to amend or terminate the Medical Benefits
provided hereunder or the EG&G Technical Services, Inc. Retiree Health Plan at
any time. In such event assets in the Medical Benefit Account shall be used to
provide the Medical Benefits provided hereunder, both to Covered Retirees and
those Participants who at the date of termination subsequently become Covered
Retirees, but only to the extent assets remain in such account. After the
satisfaction of all such liabilities, any assets remaining shall revert to the
Employer.
 

8.9  
Disallowance of Deduction

 
Notwithstanding anything to the contrary contained herein, the provisions of
Section 6.2(a) and (c) shall apply with respect to all contributions made to the
Retiree Health Plan Account.
 


 
  
 



   




16

--------------------------------------------------------------------------------




ARTICLE IX
AMENDMENT, MERGER AND TERMINATION
 

9.1  
Amendment of Plan

 
The Board of Directors reserves the right at any time and from time to time,
and, to the extent permitted by the Code or Treasury Regulations, retroactively
if deemed necessary or appropriate, to amend in whole or in part any or all of
the provisions of the Plan. However, no amendment shall make it possible for any
part of the funds of the Plan to be used for, or diverted to, purposes other
than for the exclusive benefit of persons entitled to benefits under the Plan
before the satisfaction of all liabilities with respect to them. No amendment
shall be made that has the effect of decreasing the Accrued Benefit of any
Participant or of reducing the nonforfeitable percentage of the Accrued Benefit
of a Participant below the nonforfeitable percentage computed under the Plan as
in effect on the date on which the amendment is adopted or, if later, the date
on which the amendment becomes effective. For purposes of the preceding
sentence, an amendment that has the effect of (i) eliminating or reducing an
early retirement benefit or a retirement-type subsidy, or (ii) eliminating an
optional form of benefit, with respect to benefits attributable to service
before the amendment shall be treated as reducing Accrued Benefits. In the case
of a retirement-type subsidy, the preceding sentence shall apply only with
respect to a Participant who satisfies (either before or after the amendment)
the preamendment conditions for the subsidy. If the Plan is amended in any way
that directly or indirectly affects the computation of a Participant’s
nonforfeitable percentage, each Participant with at least three Years of Vesting
Service may elect, within a reasonable period after the adoption of the
amendment, to have his nonforfeitable percentage computed without regard to such
amendment.
 

9.2  
Merger or Consolidation

 
The Plan may not be merged or consolidated with, and its assets or liabilities
may not be transferred to, any other plan unless each person entitled to
benefits under the Plan would, if the resulting plan were then terminated,
receive a benefit immediately after the merger, consolidation, or transfer that
is equal to or greater than the benefit he would have been entitled to receive
immediately before the merger, consolidation, or transfer if the Plan had then
terminated.
 

9.3  
Additional Participating Employers

 

(a)  
If any company is or becomes a subsidiary of or associated with the Company, the
Board of Directors may include the employees of that subsidiary or associated
company in the participation of the Plan upon appropriate action by that company
necessary to adopt the Plan. In that event, or if any persons become Employees
of an Employer as the result of merger or consolidation or acquisition of all or
part of the assets or business of another company or for purposes of a specific
assignment at a specific location, the Board of Directors shall determine to
what extent, if any, previous service with the subsidiary, associated or other
company or at the specific location shall be recognized under the Plan, but
subject to the continued qualification and tax-exempt status of the Plan and
trust, respectively, under the Code.

 

(b)  
Any Employer may terminate its participation in and withdraw from the Plan upon
appropriate action by its board of directors, in which event the funds of the
Plan held on account of Participants in the employ of that Employer shall be
determined by the Plan Administrator and shall be applied as provided in Section
11.4 if the Plan should be terminated, or shall be segregated by the Trustee as
a separate trust, pursuant to certification to the Trustee by the Plan
Administrator, continuing the Plan as a separate plan for the employees of that
Employer under which the board of directors of that Employer shall succeed to
all the powers and duties of the Board of Directors, including the appointment
of a plan administrator. Except as required by applicable law, the withdrawal of
an Employer from the Plan shall not constitute a partial or complete termination
of the Plan as thereafter in effect with respect to any other Employer.

 

9.4  
Termination of Plan

 
The Employer intends to continue the Plan indefinitely. However, the Board of
Directors may terminate the Plan for any reason at any time. In case of
termination of the Plan, the rights of Participants to the benefits accrued
under the Plan to the date of the termination, to the extent then funded or
guaranteed by the Pension Benefit Guaranty Corporation, if greater, shall be
nonforfeitable. The funds of the Plan shall be used for the exclusive benefit of
persons entitled to benefits under the Plan as of the date of termination,
except as provided in Section 6.2. However, any funds not required to satisfy
all liabilities of the Plan for benefits because of erroneous actuarial
computation shall be returned to the Employer. The Plan Administrator shall
determine on the basis of actuarial valuation the share of the funds of the Plan
allocable to each person entitled to benefits under the Plan in accordance with
Section 4044 of ERISA or corresponding provision of any applicable law in effect
at the time. In the event of a partial termination of the Plan, the provisions
of this Section shall be applicable to the Participants affected by that partial
termination.
 


 
  
 


 

   




17

--------------------------------------------------------------------------------




ARTICLE X
MISCELLANEOUS PROVISIONS
 

10.1  
Limitation of Liability

 
Neither the Company, any Employer, the Plan Administrator, nor any of their
respective directors, officers and employees, shall incur any liability for any
act or failure to act unless such act or failure to act constitutes a lack of
good faith, willful misconduct or gross negligence in relation to the Plan or
the Trust Fund.
 

10.2  
Indemnification

 
The Employer indemnifies and saves harmless the Plan Administrator from and
against any and all loss resulting from liability to which the Plan
Administrator may be subjected by reason of any act or conduct (except willful
misconduct or gross negligence) in the Plan Administrator’s official capacity in
the administration of this Plan, the Trust Fund or both, including all expenses
reasonably incurred in the Plan Administrator’s defense, in case the Employer
fails to provide such defense. The indemnification provisions of this Section
12.2 do not relieve the Plan Administrator from any liability under ERISA for
breach of a fiduciary duty. Furthermore, the Plan Administrator and the Employer
may execute a letter agreement further delineating the indemnification agreement
of this Section 12.2, provided the letter agreement must be consistent with and
does not violate ERISA. The indemnification provisions of this Section 12.2
extend to the Trustee solely to the extent provided by a letter agreement
executed by the Trustee and the Employer.
 

10.3  
Compliance with ERISA

 
Anything herein to the contrary notwithstanding, nothing above or any other
provision contained elsewhere in the Plan shall relieve a fiduciary or other
person of any responsibility or liability for any responsibility, obligation or
duty imposed upon him pursuant to Title I, Part 4 of ERISA. Furthermore,
anything in this Plan to the contrary notwithstanding, if any provision of this
Plan is voided by ERISA Sections 410 and 411, such provision shall be of no
force and effect only to the extent that it is voided by such Section.
 

10.4  
Nonalienation of Benefits

 
Except with respect to any indebtedness owing to the Trust Fund created
hereunder or payments required pursuant to a “Qualified Domestic Relations
Order,” as defined by the Code, benefits payable under the Plan shall not be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, charge, garnishment, execution or levy of any kind, either
voluntary or involuntary, including any such liability which is for alimony or
other payment for the support of a spouse or former spouse, or any relative of a
Participant prior to actually being received by the person entitled to the
benefit pursuant to the terms of the Plan. Any attempt to anticipate, alienate,
sell, transfer, assign, pledge, encumber, charge or otherwise dispose of any
right to amounts payable hereunder shall be void. Furthermore, no benefit under
the Plan shall in any manner be liable for or subject to the debts, contracts,
liabilities, engagements or torts of the person entitled to such benefit. If the
terms of this Section 12.4 are contrary to the law governing in a particular
circumstance, then, only as to that circumstance, or any such payment shall be
exempt to the maximum extent permitted by such law.
 

10.5  
Employment Not Guaranteed By Plan

 
Neither the establishment of the Plan nor its amendment nor the granting of a
benefit pursuant to the Plan shall be construed as giving any Participant the
right to continue as an employee of an Employer, as limiting the rights of such
Employer to dismiss or impose penalties upon the Participant or as modifying in
any other way the terms of employment of any Participant.
 

10.6  
Form of Communication

 
Any election, application, claim, notice or other communication required or
permitted to be made by or to a Participant, the Plan Administrator, the
Company, or an Employer in writing shall be made in such form as the Plan
Administrator, the Company or the Employer, as the case may be, shall prescribe.
Such communication shall be effective upon mailing if sent first class, postage
prepaid and addressed to the addressee at its principal office, or to the
Participant at his last known address, or upon personal delivery, if delivered
to an officer of the addressee or to the Participant, as the case may be.
 

10.7  
Facility of Payment

 
In the event that the Participant entitled to receive payments hereunder is
unable to care for his affairs because of illness, accident or disability, and a
duly qualified guardian or legal representative is appointed for such
Participant, the Plan Administrator shall direct the Trustees to pay any amount
to which the Participant is entitled to such duly. qualified guardian or legal
representative upon claim of such guardian or legal representative. If a duly
qualified guardian or legal representative is not appointed for such
Participant, the Plan Administrator shall direct the Trustees to pay any amount
to which the Participant is entitled to such person’s Spouse, child, grandchild,
parent, brother or sister or to a person deemed by the Plan Administrator to
have incurred expense for such person entitled to payment. Any payment made
pursuant to this Section 12.7 in good faith shall be a payment for the account
of the Participant and shall be a complete discharge from any liability of the
Trust Fund or the Trustees therefor.
 

10.8  
Service in More Than One Fiduciary Capacity

 
Any individual, entity or group of persons may serve in more than one fiduciary
capacity with respect to the Plan, the Trust Fund or both.
 

10.9  
Binding Effect of Company’s Actions

 
Each Employer shall be bound by any all decisions and actions taken by the
Company hereunder.
 

10.10  
Governing Law

 
Except to the extent inconsistent with and preempted by ERISA or other
applicable Federal law, the Plan and all matters arising thereunder shall be
governed by the laws of the State of Maryland.
 
IN WITNESS WHEREOF, and as evidence of the adoption of the Plan, the undersigned
officer has authorized the Plan.
 
 
EG&G TECHNICAL SERVICES, INC.
 
By: H. Thomas Hicks
 



   




18

--------------------------------------------------------------------------------




 
APPENDIX A
 
ADJUSTMENTS FOR PARTICIPANTS DESCRIBED IN SECTION 4.1(c)
 


SSN
Name
Monthly Accrued Benefit Under the Mound Plans
Offset Attributable to Mound Plan Service
Net Adjustment to Plan Accrued Benefit
 
Cynthia L. Lee
$1,458.57
$857.03
$601.54



 



